DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art fails to teach or suggest the method for manufacturing an inductor built-in substrate comprising the steps of forming a plurality of second holes on the magnetic resin filled in the plurality opening in a core substrate having a resin substrate and metal foil laminated thereon after the step of desmear treatment of the first plurality of first through-holes in the core substrate; and forming a second plating film on the core substrate, on the magnetic resin, in the first and second plurality of through holes such that the second plating film is formed on the shield layer in combination with other limitations of as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent 8,624,127 to Ishida et al is a closest prior art; however, it fails to disclose the magnetic resin; the demear treatment of the first through holes before forming the second plurality of through holes in the filed resin and the second plating film in the first and second through holes.  U.S. Patent Application 2014/0159851 to Mano et al form the inductor device with the magnetic resin core (20) not with a resin substrate and a metal foil laminated thereon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/December 18, 2021 	                                           Primary Examiner, Art Unit 3729